Citation Nr: 1209706	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-13 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran has never had a diagnosis of hearing loss for VA purposes or audiometric findings indicative of hearing loss for VA purposes.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Alternatively, service connection may be awarded for a chronic condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307 (2011), and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

On an April 1980 enlistment report of medical history, the Veteran reported that he did not have, and had never had, ear trouble or hearing loss.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
0
0
0
0

A December 1982 service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
0
LEFT
0
0
-5
0
5

A March 1983 service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
0
0
5
10


On a March 1984 service report of medical history, the Veteran reported that he did not have, and had never had, ear trouble or hearing loss.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
5

A September 1985 service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
0
5
LEFT
5
0
-5
-5
5

A May 1987 service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
0
5
LEFT
5
0
0
0
5

A September 1988 service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
-5
0
0
LEFT
10
0
-5
-5
10

A September 1989 service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
5
LEFT
5
5
0
0
10

On a March 1990 separation report of medical history, the Veteran reported that he did not have, and had never had, ear trouble or hearing loss.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
-5
5
LEFT
0
5
-5
-5
5

After separation from active service, an October 1990 reserve service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-5
-5
LEFT
5
-5
-5
-5
5

An October 1991 reserve service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
0
LEFT
5
-5
-5
-5
0

In a November 2006 VA audiological examination report, the Veteran reported having a perception of some bilateral hearing loss for the previous five years.  The Veteran also reported experiencing constant tinnitus for approximately the previous five years.  An audiometric examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
10
0
5
15

Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The examiner stated that it was less likely as not that the Veteran's tinnitus was due to acoustic trauma while in active service.  The bases for the opinion were that (1) while the Veteran reported significant noise exposure in service, he also reported using hearing protection, (2) there was no evidence of hearing loss at the time of the Veteran's separation from active service, and (3) the Veteran reported that the onset of his tinnitus was five years earlier, long after his separation from service.

Bilateral Hearing Loss

The competent evidence of record shows that the Veteran has never had a diagnosis of hearing loss for VA purposes or findings of hearing loss that constitutes a disability for VA purposes.  There are 12 separate audiological examinations of record, nine during active service and three after separation from active service.  None of those examinations showed hearing loss for VA purposes in either ear.  38 C.F.R. § 3.385 (2011).  

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of bilateral hearing loss for VA purposes.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of bilateral hearing loss for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).
Here, the competent evidence of record shows that the Veteran has never had a diagnosis of bilateral hearing loss for VA purposes and the evidence of record does not contain findings that show that the Veteran has hearing loss that qualifies as a disability for VA purposes.  Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.

The competent evidence of record shows that the Veteran has never had a diagnosis of bilateral hearing loss for VA purposes of findings of hearing loss that qualify as a disability for VA purposes.  Therefore, the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed tinnitus is not related to service.  The Veteran's service medical records are negative for any complaints or diagnosis of tinnitus.  While the Veteran has a current diagnosis of tinnitus, there is no medical evidence of record of any diagnosis or complaint of tinnitus prior to November 2006, approximately 16 years after separation from military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, the only medical evidence of record that opines on the etiology of the Veteran's tinnitus is the November 2006 VA audiological examination report.  That report found that it was less likely as not that the Veteran's tinnitus was due to acoustic trauma while in active service.  The examiner provided the rationale for the opinion that the Veteran reported that the onset of his tinnitus five years earlier prior to the examination, long after his separation from service; the he used hearing protection in service; and that he had no hearing loss at service separation.

The Board notes that tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  However, in this case the Veteran reported in the November 2006 VA audiological examination that his tinnitus symptoms began five years earlier.  This corresponds to a commencement date in 2001, approximately 11 years after separation from military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Thus, the Veteran's own statements provide evidence that his tinnitus began many years after his separation from active service.  Furthermore, the examiner evaluated those statements and the Veteran's subjective reports of tinnitus and found that is was less likely as not that tinnitus was related to acoustic trauma during the Veteran's service.

Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed tinnitus is not related to service.  Therefore, service connection for tinnitus is not warranted, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


